IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-82,366-03


                     EX PARTE OSCAR MARIO NAVARRO, JR., Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 12-07-13541-C IN THE 79TH DISTRICT COURT
                               FROM JIM WELLS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to ten years’ imprisonment.

        In this application, Applicant alleges among other things1 that he was denied due process

during parole revocation proceedings because he was not provided with disclosure of the evidence

against him, and was denied the opportunity to present witnesses and to cross-examine and confront



        1
            This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                      2

adverse witnesses at the preliminary hearing.

       Applicant has alleged facts that, if true, might entitle him to relief. Morrissey v. Brewer, 408
U.S. 471, 489 (1972); Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973). The record contains no

responses or findings of fact. In these circumstances, additional facts are needed. As we held in Ex

parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate

forum for findings of fact. The trial court shall order the Texas Department of Criminal Justice’s

Office of the General Counsel to obtain an affidavit from the person or department with knowledge

of the relevant facts addressing the issues of whether Applicant was provided due process in parole

revocation proceedings.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

was afforded due process during the parole revocation proceedings. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.
                          3



Filed: October 23, 2019
Do not publish